DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The proposed reply filed on 03/03/2022 has been entered. Claims 1-19 remain pending in the application. claim 20 is canceled. The amendments to the claims and the specification have overcome the 112 rejections and objections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (CN 105534593) in the view of Zvuloni (US 20150173619).
Regarding claim 1, Xie teaches an ultrasound system for planning ablation, comprising (abstract):
 an ultrasound probe (description according to claims section, figure 1, element 10);
 a transmitting circuit which excites the ultrasound probe to transmit an ultrasound beam to an examined object containing a target tissue (description according to claims section, figure 1, element 11; sending-receiving unit); 
a receiving circuit which receives echoes of the ultrasound beam to obtain an ultrasound echo signal (description according to claims section, figure 1, element 11; sending-receiving unit); 
a navigation system comprising a positioning device fixed on the ultrasound probe (description according to claims section, figure 1, element 40; positioning module); 
a display screen (description according to claims section, figure 1, element 25; display unit); 
a memory which stores a computer program (description according to claims section, figure 1, element 27; storage unit); 
and a processor which, when executing the program (description according to claims section, figure 1, element 15; imaging unit 15, connected to the ultrasonic probe 10 of the ultrasonic receiving unit 11 for processing the echo information to generate the target tissue of the ultrasonic image.): 
obtains real-time ultrasound image data of the examined object according to the ultrasound echo signal (description according to claims section, figure 1, element 15; imaging unit 15, connected to the ultrasonic probe 10 of the ultrasonic receiving unit 11 for processing the echo information to generate the target tissue of the ultrasonic image.);
 obtains spatial orientation information of the positioning device through the navigation system (“the positioning module 40 for obtaining the ultrasonic probe 10 with a target tissue of the relative position, so as to obtain the ultrasonic probe 10 and the probe position information of the target tissue, the probe position information displayed by the display unit 25 to the imaging unit 15 and the analog unit 23, and. the probe position information is used for indicating the position of the ultrasonic probe relative to the target tissue and orientation.”) and determines a planned ablation path according to the fusion image (“interventional ablation simulation system and method of the invention, by obtaining the target tissue of the ultrasonic image and simulated ablation region image, a simulated ablation needle of the needle path, interventional puncture path of the ablation needle, depth, preset ablation range, convenient to guide the operator intervention ablation operation.”).  Display in fusion manner a fusion image (claim 12).
However, Xie fails to explicitly teach obtains three-dimensional model data of the target tissue; 
registers the three-dimensional model data with the real-time ultrasound image data according to the spatial orientation information to obtain a mapping relationship between the three-dimensional model data and the real-time ultrasound image data; 
displays, on the display screen, the real-time ultrasound image data and a view data obtained according to the three-dimensional model data registered with the real-time ultrasound image.
Zvuloni, in the same field of endeavor, teaches obtains a three-dimensional model data of the target tissue (paragraph 0140; 3D model of the organ); registers the three-dimensional model data with the real-time ultrasound image data according to the spatial orientation information (paragraph 0212; views of 3D mapping 522 and 3D model 521, temporal and spatial location (position and orientation) of probe 502, historical data from model 521 together with real time data from probe 502 and/or mapped data from mapping 522); displays the real-time ultrasound image data and a view data obtained according to the three-dimensional model data registered with the real-time ultrasound image data according to the mapping relationship (paragraph 0212; displays views of 3D mapping 522 and 3D model 521, temporal and spatial location (position and orientation) of probe 502, historical data from model 521 together with real time data from probe 502 and/or mapped data from mapping 522).  
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Xie to incorporate the teachings of
Zvuloni to provide a three-dimensional model data of the target tissue and registering the three-dimensional model with the real time data. This modification will provide the clinicians with an accurate surgical decision and treatment options to ablate the ROI (paragraph 0139).

Regarding claim 2, Xie teaches the system of claim 1, wherein the processor further displays an ablation device mark and/or the planned ablation path on the display screen (“In this step, a display window in the display area of the display unit 25 of the display … interventional puncture path of ultrasonic probe and selecting the simulated are overlapped, the real-time image and the stored image.”).  

Regarding claim 3, Xie teaches the system of claim 2, wherein the processor displays the ablation device mark and/or the planned ablation path on the display screen by: displaying a probe icon representing the ultrasound probe on the display screen, wherein a display position of the probe icon changes with a change of the spatial orientation information (figure 4, “In this step, a display window in the display area of the display unit 25 of the display … interventional puncture path of ultrasonic probe and selecting the simulated are overlapped, the real-time image and the stored image.”).  

Regarding claim 4, Xie teaches the system of claim 1, wherein the planned ablation path comprises at least one of an ablation guide direction, an ablation path depth and a predicted ablation area (“Further, the selected interventional puncture path of the ablation needle and the ablation needle is set with the needle depth, ablation needle set along the puncturing direction in the ultrasound image of the needle depth.”).  

Regarding claim 5, Xie teaches the system of claim 1, wherein the processor determines the planned ablation path according to the fusion image by: displaying an ablation device mark at a first position in the fusion image according to a relative position of an ablation device with respect to the ultrasound probe (figure 2, steps S1022-S1023); and obtaining an adjustment instruction to the ablation device mark (figure 2, steps S1022-S1023); changing the position of the ablation device mark in the fusion image to a second position according to the adjustment instruction (figure 2, steps S1022-S1023); and obtaining the planned ablation path according to the changed ablation device mark (figure 2, steps S1022-S1023).  

Regarding claim 6, Xie teaches the system of claim 1, wherein, before determining the planned ablation path according to the fusion image, the processor further: obtains an ablation parameter of an ablation device, wherein the ablation parameter comprises at least one of an ablation power, a predicted working time and a number of ablation devices (Figure 2, Step S1021, working parameters); and obtains a predicted ablation area according to the ablation parameter (Figure 2, Step S1021), and displays the predicted ablation area on the fusion image (Figure 2, Step S1023), wherein the displayed predicted ablation area changes with a change of a position of an ablation device mark (Figure 2, Step S1023).  

Regarding claim 7, Xie teaches the system of claim 1, wherein displaying the real-time ultrasound image data and the view data comprises at least one of: displaying a three-dimensional view data and a two-dimensional real-time ultrasound image of the target tissue (claim 6 and “as shown in FIGS. 5 and 6, the display window can display the current ultrasonically cutting…..”); displaying a three-dimensional view data and a three-dimensional real-time ultrasound image of the target tissue (claim 6 and “as shown in FIGS. 5 and 6, the display window can display the current ultrasonically cutting…..”); or displaying a two-dimensional view data and a real-time ultrasound image of the target tissue (claim 6 and “as shown in FIGS. 5 and 6, the display window can display the current ultrasonically cutting…..”).  

Regarding claim 8, Xie teaches the system of claim 2, wherein the processor displays the ablation device mark and/or the planned ablation path on the display screen by at least one of: displaying a predicted ablation area following the ablation device mark on the fusion image (“In this step, a display window in the display area of the display unit 25 …. the real-time image and the stored image.”); calculating an overlap relationship between the view data and a predicted ablation area and outputting the calculation result of the overlap relationship (simulating the ablation area of the setting, also capable of verifying the actual ablation region…..and evaluate and verify the actual ablation effect.); drawing a probe icon and marking the predicted ablation area at a corresponding position in the fusion image (figure 4, and claim 5); or marking an overlap between a first predicted ablation area and a second predicted ablation area according to the planned ablation path (figure 3 and claim 5).  

Regarding claim 9, Xie teaches an ultrasound imaging method for planning ablation, comprising (abstract): 
obtain real-time ultrasound image data of an examined object containing a target tissue through an ultrasound probe (description according to claims section, figure 1, element 15; imaging unit 15, connected to the ultrasonic probe 10 of the ultrasonic receiving unit 11 for processing the echo information to generate the target tissue of the ultrasonic image.); obtaining spatial orientation information of a positioning device fixed on the ultrasound probe (description according to claims section, figure 1, element 40; positioning module); and determining a planned ablation path according to the fusion image(“interventional ablation simulation system and method of the invention…. the operator intervention ablation operation.”).  Displaying in fusion manner a fusion image (claim 12).
However, Xie fails to explicitly teach obtaining three-dimensional model data of the target tissue; 
registering the three-dimensional model data with the real-time ultrasound image data according to the spatial orientation information to obtain a mapping relationship between the three-dimensional model data and the real-time ultrasound image data; 
displaying the real-time ultrasound image data and a view data obtained according to the three-dimensional model data registered with the real-time ultrasound image.
Zvuloni, in the same field of endeavor, teaches obtaining a three-dimensional model data of the target tissue (paragraph 0140; 3D model of the organ); registering the three-dimensional model data with the real-time ultrasound image data according to the spatial orientation information (paragraph 0212; views of 3D mapping 522 and 3D model 521, temporal and spatial location (position and orientation) of probe 502, historical data from model 521 together with real time data from probe 502 and/or mapped data from mapping 522); displaying the real-time ultrasound image data and a view data obtained according to the three-dimensional model data registered with the real-time ultrasound image data according to the mapping relationship (paragraph 0212; displays views of 3D mapping 522 and 3D model 521, temporal and spatial location (position and orientation) of probe 502, historical data from model 521 together with real time data from probe 502 and/or mapped data from mapping 522).  
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Xie to incorporate the teachings of
Zvuloni to provide a three-dimensional model data of the target tissue and registering the three-dimensional model with the real time data. This modification will provide the clinicians with an accurate surgical decision and treatment options to ablate the ROI (paragraph 0139).

Regarding claim 10, Xie teaches the method of claim 9, further comprising displaying an ablation device mark and/or the planned ablation path (“In this step, a display window in the display area of the display unit 25 of the display … interventional puncture path of ultrasonic probe and selecting the simulated are overlapped, the real-time image and the stored image.”).  

Regarding claim 11, Xie the method of claim 10, wherein displaying the ablation device mark and/or the planned ablation path comprises: displaying a probe icon representing the ultrasound probe, wherein a display position of the probe icon changes with a change of the spatial orientation information (figure 4, “In this step, a display window in the display area of the display unit 25 of the display … interventional puncture path of ultrasonic probe and selecting the simulated are overlapped, the real-time image and the stored image.”).  

Regarding claim 12, Xie teaches the method of claim 9, wherein the planned ablation path comprises at least one of an ablation guide direction, an ablation path depth and a predicted ablation area (“Further, the selected interventional puncture path of the ablation needle and the ablation needle is set with the needle depth, ablation needle set along the puncturing direction in the ultrasound image of the needle depth.”).  

Regarding claim 13, Xie teaches the method of claim 9, wherein determining the planned ablation path according to the fusion image comprises: displaying an ablation device mark at a first position in the fusion image according to a relative position of an ablation device with respect to the ultrasound probe (figure 2, steps S1022-S1023); obtaining an adjustment instruction to the ablation device mark (figure 2, steps S1022-S1023); changing the position of the ablation device mark in the fusion ultrasound image to a second position according to the adjustment instruction (figure 2, steps S1022-S1023); and obtaining the planned ablation path according to the changed ablation device mark (figure 2, steps S1022-S1023).  

Regarding claim 14, Xie teaches the method of claim 9, before determining the planned ablation path according to the fusion image, further comprising: obtaining an ablation parameter of an ablation device, wherein the ablation parameter comprises at least one of an ablation power, a predicted working time and a number of ablation devices (Figure 2, Step S1021, working parameters); and obtaining a predicted ablation area according to the ablation parameter (Figure 2, Step S1021), and displaying the predicted ablation area on the fusion image (Figure 2, Step S1023), wherein the displayed predicted ablation area changes with a change of a position of an ablation device mark (Figure 2, Step S1023).  

Regarding claim 15, Xie teaches the method of claim 9, wherein displaying the real-time ultrasound image data and the view data comprises at least one of: displaying a three-dimensional view data and a two-dimensional real-time ultrasound image of the target tissue (claim 6 and “as shown in FIGS. 5 and 6, the display window can display the current ultrasonically cutting…..”); displaying a three-dimensional view data and a three-dimensional real-time ultrasound image of the target tissue (claim 6 and “as shown in FIGS. 5 and 6, the display window can display the current ultrasonically cutting…..”); or displaying a two-dimensional view data and a real-time ultrasound image of the target tissue (claim 6 and “as shown in FIGS. 5 and 6, the display window can display the current ultrasonically cutting…..”).  

Regarding claim 16, Xie teaches the method of claim 10, displaying the ablation device mark and/or the planned ablation path comprises at least one of: displaying a predicted ablation area following the ablation device mark on the fusion image (“In this step, a display window in the display area of the display unit 25 …. the real-time image and the stored image.”); calculating an overlap relationship between the view data and a predicted ablation area and outputting the calculation result of the overlap relationship (simulating the ablation area of the setting, also capable of verifying the actual ablation region…..and evaluate and verify the actual ablation effect.); drawing a probe icon and marking a predicted ablation area at a corresponding position in the fusion image (figure 4, and claim 5); or marking an overlap between a first predicted ablation area and a second predicted ablation area according to the planned ablation path (figure 3 and claim 5).  

Regarding claim 17, Xie teaches The method of claim 9, wherein determining the planned ablation path according to the fusion image comprises: importing a pre-stored planned ablation path into the fusion image (claims 7 and 8); obtaining an input for changing the imported pre-stored planned ablation path based on a changed fusion image when a position of the ultrasound probe changes; and obtaining the planned ablation path according to the input (claims 7 and 8 and “in the subsequent actual access … and displayed by the display unit 25 in real time.).  

Regarding claim 18, Xie teaches the method of claim 9, however fails to explicitly teach further comprising obtaining a detection signal through an object positioning device fixed on a surface of an examined body containing an examined object and correcting the spatial orientation information according to the detection signal.  
Zvuloni, in the same field of endeavor, teaches obtaining a detection signal through an object positioning device fixed on a surface of an examined body containing an examined object and correcting the spatial orientation information according to the detection signal (paragraph 0203)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Xie to incorporate the teachings of
Zvuloni to provide an object position device. This modification will provide the clinicians information regarding the target area and if there are any changes to the position of the target area due to motion (paragraph 0203).

Regarding claim 19, Xie teaches an ultrasound system, comprising:
 an ultrasound probe (description according to claims section, figure 1, element 10); 
an ablation device fixed on the ultrasound probe (Ablation needle);
 a transmitting circuit which excites the ultrasound probe to transmit an ultrasound beam to an examined object containing a target tissue (description according to claims section, figure 1, element 11; sending-receiving unit); 
a receiving circuit which receives echoes of the ultrasound beam to obtain an ultrasound echo signal (description according to claims section, figure 1, element 11; sending-receiving unit);
 a navigation system comprising a positioning device fixed on the ultrasound probe (description according to claims section, figure 1, element 40; positioning module); 
a display screen (description according to claims section, figure 1, element 25; display unit); 
a memory which stores a computer program (description according to claims section, figure 1, element 27; storage unit); 
and a processor which, when executing the program (description according to claims section, figure 1, element 15; imaging unit 15, connected to the ultrasonic probe 10 of the ultrasonic receiving unit 11 for processing the echo information to generate the target tissue of the ultrasonic image.):
 obtains real-time ultrasound image data of the examined object according to the ultrasound echo signal (description according to claims section, figure 1, element 15; imaging unit 15, connected to the ultrasonic probe 10 of the ultrasonic receiving unit 11 for processing the echo information to generate the target tissue of the ultrasonic image.); 
obtains spatial orientation information of the positioning device through the navigation system (“the positioning module 40 for obtaining… the probe position information is used for indicating the position of the ultrasonic probe relative to the target tissue and orientation”) obtains an actual ablation path of the ablation device based on a fusion image; 
obtains a pre-stored planned ablation path; 
displays the planned ablation path on the real-time ultrasound image rendered based on the real-time ultrasound image data (“interventional ablation simulation system and method of the invention…. the operator intervention ablation operation.”);
 and displays the actual ablation path on the real-time ultrasound image data (claims 7 and 8 and “interventional ablation simulation system and method of the invention…. the operator intervention ablation operation.”). 
However, Xie fails to explicitly teach mapping relationship between three-dimensional model data and the real-time ultrasound image data, wherein the mapping relationship is obtained by registering the real-time ultrasound image data and the three-dimensional model data according to the spatial orientation information.
Zvuloni, in the same field of endeavor, teaches mapping relationship between three-dimensional model data and the real-time image data, wherein the mapping relationship is obtained by registering the real-time image data and the three-dimensional model data according to the spatial orientation information (paragraph 0212; views of 3D mapping 522 and 3D model 521, temporal and spatial location (position and orientation) of probe 502, historical data from model 521 together with real time data from probe 502 and/or mapped data from mapping 522).  
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Xie to incorporate the teachings of
Zvuloni to provide a step of registering the three-dimensional model with the real time data. This modification will provide the clinicians with an accurate surgical decision and treatment options to ablate the ROI (paragraph 0139).
Response to Arguments
Applicant’s arguments with respect to claims’ rejection have been considered but are moot because the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793